1 F.3d 45
303 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Andre Jerome QUEEN, also known as Shug, Appellant
No. 92-3210.
United States Court of Appeals, District of Columbia Circuit.
July 22, 1993.

Before MIKVA, Chief Judge, and SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.  The district court properly denied Queen's pretrial motion to suppress the cocaine seized from 621 L Street, N.E., Washington, D.C., for the reasons the court stated in its Memorandum Opinion filed May 8, 1992.  In light of Queen's acquittal on the charge of possession with intent to distribute, Queen has not demonstrated that he was prejudiced by the district court's failure to dispose of the renewed motion to suppress.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.